Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
This is an action to recover a sum of money due upon a -promissory note, and to establish a lien for the amount upon certain real estate. The complaint was filed on the twenty-ninth of March, 1859, and a summons was duly issued and served upon the defendant. No answer being filed within the time limited by the statute, a judgment by default was entered for the amount claimed. Upon this judgment an execution was issued, and certain property of the defendant was levied upon and sold. The proceeds of this sale being insufficient to satisfy the judgment, the statutory proceedings, supplementary to execution, were resorted to without effect. The plaintiff, having exhausted his remedies upon this judgment, obtained from the Court a decree for the equitable relief prayed for in the complaint. The question is, whether, under these circumstances, the plaintiff was entitled to this relief.
No point is made as to the validity of the original judgment, and we allude to the matter for the purpose of reserving our opinion upon that subject. The judgment was entered by the Clerk, without an application to the Court, and we think it extremely doubtful whether, in an action of this nature, such a proceeding has any foundation in the statute. If the judgment was properly entered, it terminated the suit, and the subsequent decree was coram non judice and void. “A judgment,” says the statute, “ is the final determination of the rights of the parties in the action or proceeding; and the rendition of the judgment is the conclusion of the controversy.” Whatever relates to the merits is merged in the judgment, and becomes res judicata; and if there are issues upon which the judgment is not conclusive, they must be determined in a different action. Even as a matter of practice, the course pursued in this case could not be tolerated. It would lead to endless confusion, and be attended with hardships and difficulties innumerable.
Conceding, for the purposes of this decision, the validity of the original judgment, our conclusion is, that the additional relief was improperly granted, and that the decree appealed from must be reversed.
Ordered accordingly.